Title: From John Adams to the Duc de La Vauguyon, 6 April 1781
From: Adams, John
To: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de



Sir
Leyden April 6 1781

I have the Honour to acquaint your Excellency, that I have received from Congress a Commission, to their High Mightinesses with full Powers and Instructions to treat with their high mightinesses, concerning to conclude a Treaty of Amity and Commerce.
I have also received Letters of Credence as a Minister Plenipotentiary to their High Mightinesses, the states General, and to his Most Serene Highness the Prince of Orange, and have made all the Communication to both that is in my their high Mightinesses and to his most Serene Highness, that is in my Power, untill it is determined whether I shall be received or not.
By the 10 Article of the Treaty of Alliance, between the King and the United States
I do my self the Honour to communicate this to your Excellency for your Information, that if any Circumstances should occur, in which the United States may be of service to the common Cause, your Excellency may know where to apply, and that you may have an Opportunity of knowing the sentiments of his Majesty if you judge proper. I shall always be ready to concur with your Excellency whenever it is necessary or proper, that the United States should be made Parties, in any Transactions for the common Good. I have the Honour to be, with the greatest Respect and Consideration, your Excellencys most obedient and most humble Servant
